Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 9 is objected to because of the following informalities:  
In claim 9, line 4, "when" should read - -in a case- -
Appropriate correction is required.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamada (US 2009/0015901).
Regarding claim 1, Yamada teaches a display apparatus (Fig. 1-22, [0042-0098]) comprising: 
a cover window (62 in Fig. 1-16, [0052]); 
at least one first display panel (D/DA/DB in Fig. 1-16, [0042, 0061]) arranged on a rear surface of the cover window (the bottom surface of 62 in Fig. 1-16, [0052]); and 
a first printed layer (the black layer corresponding to 40 in Fig. 1-16, [0049], see examiner notes) arranged on the rear surface of the cover window (the bottom surface of 62 in Fig. 1-16, [0052]) around the at least one first display panel (D/DA/DB in Fig. 1-16, [0042, 0061]), 
wherein reflected luminance of the first printed layer (Fig. 4, [0053-0058], the light-reflecting characteristic (measurement result) of the frame area A2 of the exterior 40 substantially (nearly) matches that of the display area A1 of the display D, and the light-reflecting characteristic (measurement result) of the area GA (where the light-shielding layer 21 is arranged) substantially (nearly) matches that of the frame area A2 of the exterior 40) or a color of the first printed layer (the color of the black layer corresponding to 40 in Fig. 1-16, [0049]) on color coordinates is formed within a set range (Fig. 4, [0053-0058]) so as to correspond to ([0055-0058]) a first measurement value obtained by measuring reflected luminance of the at least one first display panel (Fig. 4, [0053-0058], the light-reflecting characteristic/measurement result of the frame area A2 of the exterior 40 substantially (nearly) matches that of the display area A1 of the display D) or a color of the at least one first display panel on the color coordinates ([0057, 0046, 0058], the display image has a background color being black, and the light-reflecting characteristic(measurement result) of the area GA (where the light-shielding layer 21 is arranged) substantially (nearly) matches that of the frame area A2 of the exterior 40).
examiner notes: Per MPEP 2113 I, product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.

Regarding claims 2-3, Yamada also teaches the following elements:
(Claim 2) the first printed layer (the black layer corresponding to 40 in Fig. 1-16, [0049]) comprises a black matrix layer ([0049], Fig. 3, 7 and 16-18).
(Claim 3) a second printed layer (70A, 70B, 70C and/or 80 in Fig. 10-11 and 13-14, [0070-0073, 0076-0082], see examiner notes) adhered to an upper surface of the cover window (the upper surface of 62 in Fig. Fig. 10-11 and 13-14) or the rear surface of the cover window (the bottom surface of 62 in Fig. Fig. 10-11 and 13-14).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada as applied to claim 3 above, and in view of Kim (WO2017/164485A1).
Regarding claim 4, Yamada teaches that the second printed layer (70A, 70B, 70C and/or 80 in Fig. 10-11 and 13-14, [0070-0073, 0076-0082]) further comprises an anti-reflection layer (70A, 70B and/or 70C in Fig. 10-11, [0070-0073]). Yamada does not teach the following elements. 
Kim teaches the following elements (Fig.2, Pages 3-5 of English translation of WO2017/164485A1):
(Claim 4) a second printed layer (140 in Fig. 2, Pages 3-5) comprises: an anti-fingerprint layer (the AF layer 143 in Fig. 2) arranged as an uppermost layer (Fig. 2); and an anti-glare layer (the AG layer 141 in Fig. 2) arranged on a rear surface (Fig. 2) of the anti-fingerprint layer (the AF layer 143 in Fig. 2);
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Kim for the system of Yamada such that in the system of Yamada, 
(Claim 4) the second printed layer comprises: an anti-fingerprint layer arranged as an uppermost layer; and an anti-glare layer arranged on a rear surface of the anti-fingerprint layer.
The motivation is to provide an optical coating layer disposed on the display cover layer for blocking light refraction, for preventing reflection of light, and for fingerprint prevention (Kim, Page 2, in the section of Tech-solution).

Regarding claim 5, Yamada also teaches that the second printed layer (70A, 70B and/or 70C in Fig. 10, [0070-0073]) further comprises the anti-reflection layer (70A, 70B and/or 70C in Fig. 10, [0070-0073]) interposed between the anti-fingerprint layer and the anti-glare layer or between (Fig. 10, 70B is between 62 and 40) the rear surface of the cover window (the bottom surface of 62 in Fig. Fig. 10) and the first printed layer (the black layer corresponding to 40 in Fig. 1-16, [0049])

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yamada (US 2009/0015901).
Regarding claim 8, Yamada teaches the display apparatus as recited above in claim 3. Yamada also teaches that the first printed layer (the black layer corresponding to 40 in Fig. 1-16, [0049]) or the second printed layer (70A, 70B, 70C and/or 80 in Fig. 10-11 and 13-14, [0069, 0070-0073, 0076-0082]) is configured so that a maximum value of the difference of reflected luminance ([0055, 0067, 0077]) of the at least one first display panel (D/DA/DB in Fig. 1-16, [0042, 0061]) is 0.03 or less ([0055, 0067, 0077]). It would have been obvious to one of ordinary skill in the art to recognize that the claimed range of being -0.13 to +0.13 overlaps with the range disclosed by the prior art (MPEP 2144. 05 I.).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Yamada for the system of Yamada to try and recognize that the first printed layer or the second printed layer is configured so that an allowable range of reflected luminance of the at least one first display panel is approximately -0.13 to +0.13 since this will help to realize a large-sized display and increase the apparent area of a display area without increasing the size of a display, and the exterior can be easily joined to the displays and the mechanical strength of each display can be enhanced by the exterior (Yamada, [0005, 0017])

Claims 10-11 is rejected under 35 U.S.C. 103 as being unpatentable over Yamada as applied to claim 8 above, and in view of Chen (US 2019/0339570).
Regarding claim 10, Yamada also teaches a second display panel (DB in Fig. 6-9, [0061, 0069], Fig. 16-18) arranged on the rear surface of the cover window (the bottom surface of 62 in Fig. 6-9) so as to be spaced apart from the at least one first display panel (DA in Fig. 6-9, [0061]); the first printed layer (the black layer corresponding to 40 in Fig. 1-16, [0049]) is arranged on the rear surface of the cover window (the bottom surface of 62 in Fig. 1-16, [0052]) at peripheral regions of the at least one display panel (DA in Fig. 6-9, [0042, 0061]) and the second display panel (DB in Fig. 6-9, [0061, 0069], Fig. 16-18), and the second printed layer (70A in Fig. 10-11, [0069, 0070-0073] is arranged on the upper surface of the cover window (the upper surface of 62 in Fig. Fig. 6-9).
Yamada does not teach that the second display panel is implemented in a driving manner different from a driving manner of the at least one first display panel.
Chen teaches that (Fig. 1 and 3, [0036-0049, 0056]) a second display panel (106 in Fig. 1 and 3, [0037, 0056]) is implemented in a driving manner different from (Fig. 1 and 3, [0037, 0056]) a driving manner of at least one first display panel (104 in Fig. 1 and 3, [0037, 0056]).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Chen for the system of Yamada such that in the system of Yamada, the second display panel is implemented in a driving manner different from a driving manner of the at least one first display panel. The motivation is to provide a hybrid display device combining different types of light-emitting structures and possessing multiple characteristics, advantages, or functions because they have different types of light-emitting structures (Chen, [0001, 0003]).
Regarding claim 11, Yamada does not teach that one of the at least one first display panel and the second display panel is a liquid crystal display (LCD) panel, and a remaining one thereof is an organic light emitting display (OLED) panel.
Chen teaches that (Fig. 1 and 3, [0036-0049, 0056]) one of at least one first display panel and a second display panel is a liquid crystal display (LCD) panel (Fig. 3, [0056]), and a remaining one thereof is an organic light emitting display (OLED) panel (Fig. 3, [0056]).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Chen for the system of Yamada such that in the system of Yamada in view of Chen, one of the at least one first display panel and the second display panel is a liquid crystal display (LCD) panel, and a remaining one thereof is an organic light emitting display (OLED) panel. The motivation is to provide a hybrid display device combining different types of light-emitting structures and possessing multiple characteristics, advantages, or functions because they have different types of light-emitting structures (Chen, [0001, 0003]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Yamada (US 2009/0015901) in view of Chen (US 2019/0339570).
Regarding claim 14, Yamada teaches a display apparatus (Fig. 1-22, [0042-0098]) comprising: 
a cover window (62 in Fig. 6-9, [0052], Fig. 16-18); 
at least one first display panel (DA in Fig. 6-9, [0061, 0069], Fig. 16-18) arranged on a rear surface of the cover window (the bottom surface of 62 in Fig. 6-9); and 
a second display panel (DB in Fig. 6-9, [0061, 0069], Fig. 16-18) spaced apart from the at least one first display panel (DA in Fig. 6-9, [0061]); 
a first printed layer (the black layer corresponding to 40 in Fig. 1-16, [0049], see examiner notes) arranged on the rear surface of the cover window (the bottom surface of 62 in Fig. 1-16, [0052]) around the at least one first display panel (DA in Fig. 6-9, [0061]) and the second display panel (DB in Fig. 6-9, [0061]); and 
a second printed layer (70A, 70B, 70C and/or 80 in Fig. 10-11 and 13-14, [0069, 0070-0073, 0076-0082], see examiner notes) arranged on an upper surface of the cover window (the upper surface of 62 in Fig. Fig. 6-9), 
wherein reflected luminance of the first printed layer (Fig. 4, [0067-0069, 0053-0058], the light-reflecting characteristic of the frame area A2 of the exterior 40 substantially matches that of the display area A1 of each display D) or the second printed layer ([0080], the light-reflecting characteristic of the characteristic control layer 80 to match that of the display area A1 of the display D with high accuracy) or a color of the first printed layer (the color of the black layer corresponding to 40 in Fig. 1-16, [0049]) or the second printed layer (the black color of 80 in Fig. 13-14, [0076]) on color coordinates is formed within a set range (Fig. 4, [0067-0068, 0053-0058, 0076, 0080]) so as to correspond (Fig. 4, [0067-0068, 0053-0058, 0076, 0080]) to an average of reflected luminances of the at least one first display panel and the second display panel ([0067-0068, 0055-0058]) or an average of colors of the at least one first display panel and the second display panel on the color coordinates ([0057, 0046, 0067-0069, 0080]).
Yamada does not teach that the second display panel is implemented in a driving manner different from a driving manner of the at least one first display panel.
Chen teaches that (Fig. 1 and 3, [0036-0049, 0056]) a second display panel (106 in Fig. 1 and 3, [0037, 0056]) is implemented in a driving manner different from (Fig. 1 and 3, [0037, 0056]) a driving manner of at least one first display panel (104 in Fig. 1 and 3, [0037, 0056]).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Chen for the system of Yamada such that in the system of Yamada, the second display panel is implemented in a driving manner different from a driving manner of the at least one first display panel. The motivation is to provide a hybrid display device combining different types of light-emitting structures and possessing multiple characteristics, advantages, or functions because they have different types of light-emitting structures (Chen, [0001, 0003]).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Yamada in view of Chen as applied to claim 14 above, and further in view of Kim (WO2017/164485A1).
Regarding claim 15, Yamada teaches that the second printed layer (70A, 70B, 70C and/or 80 in Fig. 10-11 and 13-14, [0069, 0070-0073, 0076-0082]) further comprises an anti-reflection layer (70A, 70B and/or 70C in Fig. 10-11, [0069, 0070-0073]). And the anti-reflection layer (70A, 70B and/or 70C in Fig. 10, [0069, 0070-0073]) interposed between the anti-fingerprint layer and the anti-glare layer or between (Fig. 10, 70B is between 62 and 40) the rear surface of the cover window (the bottom surface of 62 in Fig. Fig. 10) and the first printed layer (the black layer corresponding to 40 in Fig. 1-16, [0049]). Yamada does not teach the following elements. 
Kim teaches the following elements (Fig.2, Pages 3-5 of English translation of WO2017/164485A1):
(Claim 15) a second printed layer (140 in Fig. 2, Pages 3-5) comprises: an anti-fingerprint layer (the AF layer 143 in Fig. 2) arranged as an uppermost layer (Fig. 2); and an anti-glare layer (the AG layer 141 in Fig. 2) arranged on a rear surface (Fig. 2) of the anti-fingerprint layer (the AF layer 143 in Fig. 2); and an anti-reflection layer (the AR layer 142 in Fig. 2) interposed between the anti- fingerprint layer (the AF layer 143 in Fig. 2) and the anti-glare layer (the AG layer 141 in Fig. 2).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Kim for the system of Yamada in view of Chen such that in the system of Yamada in view of Chen, 
(Claim 15) the second printed layer comprises: an anti-fingerprint layer arranged as an uppermost layer; and an anti-glare layer arranged on a rear surface of the anti-fingerprint layer; and an anti-reflection layer interposed between the anti- fingerprint layer and the anti-glare layer or between the lower surface of the cover window and the first printed layer.
The motivation is to provide an optical coating layer disposed on the display cover layer for blocking light refraction, for preventing reflection of light, and for fingerprint prevention (Kim, Page 2, in the section of Tech-solution).

Allowable Subject Matter
Claims 6-7, 9, 12, 13 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
None of the prior art of record discloses or suggests all the combination of a display apparatus as set forth in claims 6-7, 9, 12, 13 and 16.
Regarding claims 6-7, none of the prior art discloses or suggests a display apparatus recited in claim 5, wherein “in the second printed layer, at least a portion of the anti- reflection layer penetrates the anti-glare layer and contacts the upper surface of the cover window” in combination with the other required elements of the claim.
Regarding claims 9 and 13, none of the prior art discloses or suggests a display apparatus recited in claim 8, wherein “a target color of the first printed layer or the second printed layer is set within a range from 4 points to 5 points at a maximum on the color coordinates in a case reflected luminance of the at least one first display panel is within a range of approximately ±0.1” in combination with the other required elements of the claim.
Regarding claim 12, none of the prior art discloses or suggests a display apparatus recited in claim 11, wherein “a target color of the first printed layer or the second printed layer is set within a range from 3 points to 5 points at a maximum on the color coordinates when an average reflected luminance of the at least one first display panel and the second display panel is within a range of approximately ±0.1” in combination with the other required elements of the claim.
Regarding claim 16, none of the prior art discloses or suggests a display apparatus recited in claim 15, wherein “a target color of the first printed layer is set within a range in which an average allowable limit in the color coordinates of the at least one first display panel and the second display panel is 3 points or more” in combination with the other required elements of the claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAN LIU whose telephone number is (571)270-0383.  The examiner can normally be reached on 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shan Liu/
Primary Examiner, Art Unit 2871